By the Court, Johnson, J.
The action was brought in a justice’s court, for the plaintiff’s wages as a school teacher. The plaintiff was employed by one of the trustees only, after consulting the others separately and obtaining their permission, to teach the district school for six weeks. She taught the full time, according to her agreement. All three of the trustees sent children to the school, as did the district generally. The defense was a denial of the services, and payment. The jury found a verdict in favor of the plaintiff, for $12, the contract price for the services, and judgment was rendered therefor, with costs. The county court reversed the judgment of the justice, as appears from the return, upon two grounds : 1. That it did not appear from .the justice’s return that the defendants had employed the plaintiff to teach, at a legal meeting of all their number for that purpose, or at a meeting of a majority of the defendants after notice to all; 2. That the action should have been brought by the plaintiff’s father, who was entitled to her earnings.
The first ground assumed by the county court is clearly erroneous. (.No such proof was necessary, in a case like this, where the action is brought upon an executed contract, to recover for the 'services rendered under it. It is well settled, at least in this country, that Tyhere a person is employed for a corporation, by one assuming *to act in its behalf, and goes on and renders the services according to the agreement, with the knowledge of its officérs, arid' without notice that the contract is not recognized as valid and binding, such corporation will be held to have sanctioned and ratified the contract, and be compelled to pay for the services, according to the agreement. Having availed itself *325of the services and received the benefits, it is bound in conscience to pay, and will not be heard to say that the original agreement was not made by a person legally authorized to contract. (Ang. & Ames on Corp. 216, 218, ch. 8, § 8, and cases there cited.)
[Cayuga General Term, Wells,
June 6, 1853.
Justices.]
Where the contract is still executory, and nothing has been done under it, and the action is to recover damages merely fin-non-performance, it is for the plaintiff to show a legal contract, binding upon the corporation. But this is not that case. The services here have all been rendered in pursuance of the agreement, with the assent, or at least without notice to the plaintiff of the dissent, of the other trustees, and it would be intolerable now to deprive her of her compensation. The law raises the same presumptions against corporations in such cases, as against natural persons.
In regard to the second ground of reversal, there is not a word of evidence to show that the plaintiff was not entitled to her wages in her own right. It does not appear what her age was, or whether she had any parents living. It is true she prosecuted by her guardian, but no such defense was interposed or suggested before the justice. Had the question been raised there, it might have been met and obviated by proof. Hot having been raised there, the county court had no right to reverse on that ground.
The principal question of fact controverted before the justice, seems to have been the defense of payment, and that was conclusively settled by the verdict of the jury.
The judgment of the county court and that of the justice affirmed.